Citation Nr: 0602604	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado. In a decision dated in January 2004 
the Board, among other things, granted service connection for 
renal disease and remanded the issue of secondary service 
connection for a left above-the- knee amputation and the 
issue of entitlement to a TDIU.

In a rating action of April 2005, the RO granted a 60 percent 
rating for renal insufficiency, effective May 24, 2001, the 
date of service connection and the veteran has perfected an 
appeal regarding an increased rating for his renal disability 
and an earlier effective date for a grant of service 
connection for this disability.  In a decision dated in 
November 2005, the Board granted service connection for a 
left above-the-knee amputation and assigned August 28, 2000 
as the effective date for service connection for renal 
disability.  The Board denied an evaluation in excess of 60 
percent for this disability and remanded to the RO the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

For reasons made evident below, the issue of entitlement to 
TDIU must again be REMANDED to the RO for further 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In view of the grant of secondary service connection for a 
left above-the-knee amputation in the November 2005 decision, 
the Board deemed it necessary that the RO readjudicate the 
issue of entitlement to TDIU. The RO was accordingly 
instructed to again adjudicate this issue. If this benefit 
remained denied, the veteran and his representative should be 
provided a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Review of the claims 
folder fails to indicate that the RO has readjudicated the 
issue of entitlement to TDIU since the November 2005 Board 
decision.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998). In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should again adjudicate the issue 
of entitlement to a total rating for 
compensation purposes based on individual 
unemployability in view of the grant of 
secondary service connection for a left 
above-the-knee amputation. If this 
benefit remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. The case should then be returned 
to this Board for further appellate 
consideration if otherwise appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
                                             WARREN W. RICE, 
JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


